Citation Nr: 0631577	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-04 709	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for residuals of a 
left wrist injury, to include carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1950 to March 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi that, in part, that denied the 
appellant's claims of entitlement to service connection for 
hearing loss and the residuals of a left wrist injury.  The 
Board remanded those issues for additional development in 
October 2005; the case has now been returned to the Board 
for appellate review.

In August 2005, a Deputy Vice Chairman granted a motion to 
advance the appeal on the Board's docket on the basis of 
good cause, namely advanced age.  See 38 U.S.C.A. § 7101; 
38 C.F.R. § 20.900(c). 

The issue of entitlement to service connection for the 
residuals of a left wrist injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records contain no findings or diagnoses 
of any left ear hearing loss. 

2.  Left ear hearing loss was not clinically demonstrated 
until many years after the appellant's separation from 
active duty.

3.  There is no competent medical evidence of any nexus 
between the appellant's current left ear hearing and his 
active service.



CONCLUSION OF LAW

The veteran does not have any left ear hearing loss that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in February 2003, and December 2005.  Those documents 
informed the veteran of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  

In those letters, the RO informed the veteran about what was 
needed to establish entitlement to service connection for 
left ear hearing loss.  Therefore, VA has no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed. 

Even if the veteran was not provided with all of the 
required notice until after the RO had adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or 
any response to any notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 
2005) or the implementing regulations found at 38 C.F.R. 
§ 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA obtained the veteran's 
service medical records, as well as records from the Office 
of the Surgeon General.  VA medical records were obtained 
and associated with the claims file and the veteran was 
afforded a personal hearing.  The veteran was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with 
the text of 38 C.F.R. § 3.159.  The veteran did not provide 
any information to VA concerning available treatment records 
that he wanted the RO to obtain for him that were not 
obtained.  The veteran was given more than one year in which 
to submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
service connection for left ear hearing loss is being 
denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the veteran's prejudice.  

The veteran was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).

All relevant facts with respect to the claim addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran prevails 
in either event.  However, if the weight of the evidence is 
against the veteran's claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran testified at his September 2003 personal hearing 
that he had experienced diminished hearing capability while 
he was in service and that it continued to worsen after 
service.  

Review of the veteran's service medical records reveals that 
he was treated in-service for problems with his right ear; 
however, he was not treated for his left ear.  A January 
1952 narrative summary states that the veteran's left ear 
hearing was within normal limits.  The report of the January 
1953 separation examination also indicates that the 
veteran's left ear hearing was within normal limits in that 
his left ear hearing was 15/15 whispered voice.

The first clinical evidence of record that documents the 
veteran's loss of left ear hearing is found in the report 
from the September 2002 VA audiometric evaluation.  However, 
that report, while noting the veteran's exposure to military 
noise, did not contain any opinion as to the etiology or 
onset date of the veteran's current left ear hearing loss.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran contends that he suffered from left ear hearing 
loss while in-service and that he now suffers from the same 
disorder.  Viewing the evidence in a light most favorable to 
the veteran, the evidence of record indicates that he 
received in-service treatment for a right ear condition in 
1952, and that he was not treated for any left ear 
condition.  There is no medical evidence of record to 
establish that he experienced any residual in the left ear 
from the right ear condition or that he was ever treated 
for, or diagnosed with any left ear hearing loss in service.  
There is no evidence of record that the veteran had left ear 
hearing loss to a compensable degree within one year of his 
separation from service.  The left ear hearing loss was not 
clinically demonstrated in the evidence of record until 
2002.  The first documentation of any left ear hearing loss, 
therefore, occurs almost fifty years after the veteran's 
separation from service.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the 
totality of the medical and nonmedical evidence of record 
shows that the veteran's currently demonstrated left ear 
hearing loss cannot be said to be related to service by way 
of direct incurrence or by manifestation within the 
presumptive period, the Board concludes that the claim for 
entitlement to service connection for left ear hearing loss  
must be denied.  The Board also notes that the evidence of 
record is not in equipoise on the question of whether the 
veteran's left ear hearing loss should be service connected.

There is no medical evidence of record to establish that the 
veteran complained of, or was treated for, any left ear 
hearing loss while he was on active duty.  There is no 
medical evidence of record to demonstrate that the veteran 
experienced any left ear hearing loss as a result of the in-
service right ear operation.  There is no evidence of record 
that the veteran exhibited any left ear hearing loss to a 
compensable degree within one year of his separation from 
service.  The absence of any evidence of the claimed left 
ear hearing loss in the service medical records or of 
persistent symptoms of left ear hearing loss between 1953 
and 2002 constitutes negative evidence tending to disprove 
the assertion that the veteran incurred any left ear hearing 
loss during his service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).  The lack of any evidence of left ear hearing 
loss until many years after the veteran's 1953 separation 
from service is itself evidence which tends to show that no 
left ear hearing loss was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of 
the disease or disability, the amount of time that elapsed 
since military service, and any other relevant facts.  See 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability).  
Although Maxson is not directly on point in this case, as it 
deals with aggravation in service and not service 
connection, it does imply that, when appropriate, the Board 
may consider the absence of evidence when engaging in a fact 
finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed condition during service is 
supported by affirmative evidence that tends to show that 
the claimed disorder was not incurred during that time.  
Such affirmative evidence consists of the January 1952 and 
January 1953 reports that indicate that the veteran's left 
ear hearing was normal at those times.  The finding of 
"normal" on said clinical evaluations is medical evidence 
indicating that the claimed left ear hearing loss was not 
present on examination in January 1952, or in January 1953.  
Thus, this is positive evidence that the appellant was not 
experiencing left ear hearing loss during active duty.  The 
Board notes that the written statements and testimony of the 
veteran to the effect that his left ear hearing loss is 
causally connected to his active service are not probative 
as there is no evidence in the record that he has any 
medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After consideration of the entire record and the relevant 
law, the Board finds that the veteran's left ear hearing 
loss is not related to his active service.  While it is 
apparent that the veteran does currently experience left ear 
hearing loss, the medical evidence of record as a whole 
supports the proposition that there is no etiological 
relationship between the origin and/or severity of that 
condition and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for left ear hearing loss.  As such, 
the evidence is insufficient to support a grant of service 
connection for that disorder.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's 
service connection claim.  Because the preponderance of the 
evidence is against the left ear hearing loss service 
connection claim, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The veteran's service medical records contain a clinical 
notation that he had experienced a laceration of his left 
wrist; this note is dated in December 1951.  The veteran has 
submitted photographs of himself in service that appear to 
document that his left wrist was lacerated and that he 
received treatment for that laceration.

The evidence of record also contains a note from a VA doctor 
who treated the veteran in March 2003.  After examining the 
veteran's left wrist and observing the aforementioned 
photographs, the VA doctor indicated that the veteran was 
currently experiencing various left wrist neurologic 
pathology that certainly seemed to be related to the in-
service left wrist laceration.  

Despite this evidence, the veteran was not afforded any VA 
medical examination.  Nor was any medical opinion solicited 
on the question of whether the current findings of left 
wrist/hand pathology are related to any incident of service.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (Observing 
that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but does not contain sufficient medical evidence for the 
[VA] to make a decision on the claim."

Accordingly, further appellate consideration will be 
deferred and this case is REMANDED to the RO for the 
following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2006).  In 
particular, the AMC/RO should notify the 
appellant of the information and 
evidence yet needed to substantiate his 
remaining claim and of what part of such 
evidence he should obtain and what part 
the AMC/RO will yet attempt to obtain on 
his behalf.  The veteran should also be 
told to submit any pertinent evidence in 
his possession that has not been 
previously submitted.

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant's left wrist/hand since 
service not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The AMC/RO should contact the 
veteran to obtain the names and 
addresses of all medical care providers 
who have treated him for any left 
wrist/hand disorder since service.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given opportunity to submit 
the sought-after records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for a 
neurological evaluation to determine the 
nature, onset date and etiology of any 
left wrist/hand pathology.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  An opinion in response 
to the questions below should be 
obtained even if the appellant does not 
report for the examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any left wrist/hand 
disorder found.  All necessary tests and 
studies should be conducted.  The 
examiner should offer an opinion as to 
whether the onset of any current 
disorder is attributable to the 
veteran's military service.

Specifically, the examiners must address 
the questions of:

a.  Whether the appellant's current 
left wrist/hand pathology is 
causally or etiologically related 
to his period of military service 
or to some other cause or causes?  
(It is not necessary that the exact 
causes--other than apparent 
relationship to some incident of 
service be delineated.)

b.  Whether the veteran's current 
left wrist/hand pathology is 
related to the laceration he may 
have had in service in 1951? and

c.  Whether the veteran's current 
left wrist/hand pathology is 
related to symptoms and signs that 
may have occurred within one year 
of service separation?

5.  Upon receipt of the VA neurologic 
examination report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  
If information is deemed lacking, the 
AMC/RO should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  

6.  After all appropriate development 
has been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the low back issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that 
the consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


